Watson, Judge:
These suits have been submitted for decision on the following written stipulation between counsel for the respective parties:
IT IS I-IEEEBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed CT (Import Specialist’s Initials) by Import Specialist Charles Truxson Jr. (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto and made a part hereof, were assessed with duty at 10.5% ad valorem under Item 487.56 Tariff Schedules of the United States, as synthetic hormones, and are claimed dutiable at 3% ad valorem under Item 437.58, as natural hormones, not artificially mixed.
2. That said merchandise consists of adrenocorticotrophic hormones, commonly known and referred to as ACTH, the same in all material respects to the merchandise involved in Organon, I no. _ v. United States, C.D. 3170, wherein it was held that said merchandise is a natural and uncompounded drug.
3. That said drug is a hormone, which is natural and which has not been artificially mixed prior to importation.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3170 be incorporated in these cases, and that the said protests *25enumerated on Schedule “A” be submitted on this stipulation, the same being limited to the merchandise marked “A” as aforesaid.
On the agreed facts, we hold the merchandise represented by the items marked with the letter “A” and initialed by the import specialist on the invoices accompanying the entries covered by the protests enumerated in schedule “A,” attached hereto and made a part hereof, properly dutiable under item 487.58 of the Tariff Schedules of the United States at the rate of 3 percent ad valorem as natural hormones which have not been artificially mixed prior to importation.
To the extent indicated, the protests are sustained. As to all other claims or merchandise, the protests are overruled.
Judgment will issue accordingly.